SHEPHERD, C.J.,
concurring partially, and dissenting partially.
I concur in Parts I, II and III of the majority opinion. An evidentiary hearing is required in this case. However, I respectfully dissent as to Part IV concerning remedies that might be available to the trial court depending upon the result of the evidentiary hearing being ordered, and whether such remedy as may be prescribed runs afoul of Jackson v. Indiana, 406 U.S. 715, 92 S.Ct. 1845, 32 L.Ed.2d 485 (1972). Our power is to correct wrong judgments, not to provide advisory opinions. The parties to this case are represented by well-experienced counsel. It is, in my view, prudentially unsound for a court to speculate about matters that may never come before it.